 Case: 5:19-cv-00479-DCR Doc #: 29 Filed: 11/02/20 Page: 1 of 6 - Page ID#: 327




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  JOANN CHARLES and                              )
  BILLY CHARLES,                                 )
                                                 )
          Plaintiffs,                            )       Civil Action No. 5: 19-479-DCR
                                                 )
  V.                                             )
                                                 )
  LEE COUNTY, KENTUCKY, et al.,                  )       MEMORANDUM OPINION
                                                 )           AND ORDER
         Defendants.                             )

                                    ***   ***    ***   ***

       The plaintiffs assert a host of claims arising out of their son Josh Charles’ death while

he was a pretrial detainee at the Three Forks Regional Jail. Among the allegations is that the

defendants were deliberately indifferent to Josh Charles’ serious medical needs in violation of

the Fourteenth Amendment to the United States Constitution. The plaintiffs also present a

claim for “objective unreasonableness” based on the defendants’ alleged failure to provide

adequate medical care in violation of the Fourteenth Amendment. The defendants filed a

partial motion to dismiss in June 2020 arguing, inter alia, that the United States Court of

Appeals for the Sixth Circuit does not recognize a cause of action for objective

unreasonableness under the Fourteenth Amendment.

       The Court granted the defendants’ motion to dismiss, in part, in September 2020, but

declined to dismiss the objective unreasonableness claim at that time.              The Court

acknowledged that the Sixth Circuit had not recognized such a cause of action but that the

issue was pending in Griffith v. Franklin Cty., Ky., 975 F.3d 554 (6th Cir. 2020). The Sixth



                                             -1-
 Case: 5:19-cv-00479-DCR Doc #: 29 Filed: 11/02/20 Page: 2 of 6 - Page ID#: 328




Circuit has since issued its decision in Griffith and the defendants have renewed their motion

to dismiss the plaintiffs’ claim for objective unreasonableness (Count 1).

                                                I.

       As this Court previously noted, both convicted prisoners and pretrial detainees are

entitled to adequate medical care. For convicted prisoners, this right is rooted in the Eighth

Amendment’s protection against cruel and unusual punishment. Winkler v. Madison Cty., 893

F.3d 877, 890 (6th Cir. 2018). For pretrial detainees, the right springs from the Due Process

Clause of the Fourteenth Amendment. Id.

       Circuit precedent has long held that the test for evaluating prison officials’ liability for

violating an inmate’s constitutional right to adequate medical care is the same, regardless of

the inmate’s conviction status. See, e.g., Downard for Estate of Downard v. Martin, 968 F.3d

594, 600 (6th Cir. 2020); Sours v. Big Sandy Reg. Jail Auth., 593 F. App’x 478, 483 (6th Cir.

2014) (“Our circuit analyzes the Fourteenth Amendment right using the same test as governs

the Eighth Amendment right.”). A prison official violates a pretrial detainee’s or convicted

prisoner’s right to adequate medical care when he acts with “deliberate indifference” to an

inmate’s “serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). To make this

showing, the plaintiff must demonstrate an objective component (a sufficiently serious medical

need) and a subjective component (a sufficiently culpable state of mind). See Richmond v.

Huq, 885 F.3d 928, 937-39 (6th Cir. 2018).

       The plaintiffs argue this is no longer the applicable test for pretrial detainees following

the Supreme Court’s decision in Kingsley v. Hendrickson, 576 U.S. 389 (2015), which

involved a pretrial detainee’s claim that jail officials had used excessive force against him.

The Court determined that the jury should not have been instructed to consider the defendants’
                                              -2-
 Case: 5:19-cv-00479-DCR Doc #: 29 Filed: 11/02/20 Page: 3 of 6 - Page ID#: 329




subjective reasons for using force but, instead, the plaintiff only had to show that the force

purposely or knowingly used against him was objectively unreasonable. Id. at 396-97.

Following the decision in Kingsley, several courts expanded the objective-inquiry test to other

types of constitutional claims brought by pretrial detainees.

       Another judge of this Court did just that in Griffith v. Franklin Cty., Ky., 2019 WL

1387691 (E.D. Ky. Mar. 27, 2019). Griffith was involved in a robbery during which he was

hit in the back with a baseball bat. He was arrested that day, placed in a detox cell, and

observed by jail staff periodically. Griffith began experiencing vomiting and diarrhea over the

course of the next few days, which the jail staff monitored and treated. Id. at *1-2. Eventually,

Griffith began having seizures and was transported to a local hospital, where he was life

flighted to the University of Kentucky Medical Center. Id. at *2. He ultimately was diagnosed

with a variety of disorders including acute renal failure, seizure disorder, and posterior

reversible encephalopathy syndrome. Id. Griffith alleged that the jail staff’s provision of

medical care was constitutionally deficient.

       The district court recognized that plaintiffs historically have been required to show an

objectively substantial risk of serious harm and that jail officials were subjectively aware of

the risk. Id. at *3. The court concluded, however, that Kingsley altered this standard and that

plaintiffs were no longer required to show that defendants had actual knowledge of the risk

presented. The court in Griffith followed the Second Circuit’s lead and held that the pretrial

detainee-plaintiff was only required to show that the defendants “recklessly failed to act with

reasonable care to mitigate the risk that the condition posed to [him] even though the

defendant-official knew, or should have known, that the condition posed an excessive risk to

health or safety.” 2019 WL 1387691, at *3 (quoting Bruno v. City of Schenectady, 727 F.
                                               -3-
 Case: 5:19-cv-00479-DCR Doc #: 29 Filed: 11/02/20 Page: 4 of 6 - Page ID#: 330




App’x 717, 729 (2d Cir. 2018)). In other words, the plaintiff could succeed “by pointing only

to objective facts and without proving the defendant’s mindset.” Id.

       Despite its application of the objective test, the court determined that the defendants

were entitled to summary judgment with respect to the plaintiff’s claims of deliberate

indifference. The plaintiff appealed that ruling and the defendants appealed the district court’s

holding that the objective test under Kingsley applied to the plaintiff’s claims. See Griffith,

975 F.3d at 566.

       The Sixth Circuit acknowledged that, following Kingsley, circuits have divided on

whether an objective test should govern conditions-of-confinement claims brought under the

Fourteenth Amendment. Id. at 570. Compare Miranda v. Cty. of Lake, 900 F.3d 335, 351-52

(7th Cir. 2018) (applying objective test under Kingsley); Darnell v. Pineiro, 849 F.3d 17 (2d

Cir. 2017) (same); Castro v. Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc)

(same), with Strain v. Regaldo, 2020 WL 5985993 (10th Cir. 2020) (declining to extend

Kingsley to deliberate indifference claim); Whitney v. City of St. Louis, 887 F.3d 857, 860 n.4

(8th Cir. 2018) (same); Nam Dang by and through Vina Dang v. Sheriff, Seminole Cty., Fla.,

871 F.3d 1272, 1279 n.2 (11th Cir. 2017) (same); Alderson v. Concordia Parish Corr. Facility,

848 F.3d 415, 419 (5th Cir. 2017) (same). The Griffith Court remarked that the Sixth Circuit

has “stayed out of the fray” and has found it “unnecessary to answer the question” each time

it has been confronted with the issue. Griffith, 975 F.3d at 570. Likewise, it concluded that

Griffith could not prevail under either test and, therefore, “reserve[d] the question for another

day.” Id.

       The Griffith Court reiterated that the Sixth Circuit has “adopted the deliberate-

indifference test wholesale for purposes of the Fourteenth Amendment.” Id. at 569 (citing
                                              -4-
 Case: 5:19-cv-00479-DCR Doc #: 29 Filed: 11/02/20 Page: 5 of 6 - Page ID#: 331




Roberts v. City of Troy, 773 F.2d 720, 724-25 (6th Cir. 1985)). This Court cannot predict when

the Sixth Circuit will address Kingsley’s impact on the deliberate indifference claims of pretrial

detainees or what the result will be. For now, however, it is clear that the applicable test

requires the plaintiffs to establish both subjective and objective components of their deliberate

indifference claim and Sixth Circuit precedent does not recognize an independent cause of

action for “objective unreasonableness” under the Fourteenth Amendment.

       The Court is not persuaded by the plaintiffs’ argument that the defendants’ motion to

dismiss is premature because the plaintiff in Griffith has filed a petition for rehearing en banc.

A federal court generally applies the rule of law that is in effect at the time it renders its

decision. See Wilmer v. Tennessee Eastman Co., 919 F.2d 1160, 1162 (6th Cir. 1990). Further,

the plaintiffs have not explained why they would be unduly prejudiced by dismissal of the

claim. Counts 1 and 2 of the Complaint are essentially the same because both allege deliberate

indifference to Joshua Charles’ serious medical needs. The plaintiffs simply urge the Court to

adopt a new test for proving the claim in Count 1. In Count 2, the plaintiffs stick to the

traditional test. Just as the Court applies the law in effect now, the Court will apply the law in

effect going forward if the test applicable to the plaintiffs’ remaining deliberate indifference

claim changes.

                                               II.

       Based on the foregoing analysis and discussion, it is hereby

       ORDERED that the defendants’ motion to dismiss Count 1 of the Complaint [Record

No. 26] is GRANTED.          Count 1 of the Complaint (“Objective Unreasonableness”) is

DISMISSED.



                                              -5-
Case: 5:19-cv-00479-DCR Doc #: 29 Filed: 11/02/20 Page: 6 of 6 - Page ID#: 332




    Dated: November 2, 2020.




                                     -6-
